Citation Nr: 0313104	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied service 
connection for PTSD.  In November 2000, the Board remanded 
the claim to the RO for additional evidentiary development.


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1965 to October 1967.  His military personnel file indicates 
that his military occupation specialty (MOS) was light 
vehicle driver, and that he served in Vietnam from November 
1966 to October 1967.  His service medical records are 
negative for a psychiatric disorder.

Post-service medical records show various physical ailments 
such as a back disorder.  The Social Security Administration 
(SSA) found the veteran became disabled for purposes of SSA 
disability benefits as of 1990 due to a back disorder.  VA 
non-service-connected pension benefits were awarded effective 
in 1990, primarily due to a back disorder.  Numerous medical 
records since the 1990s describe the veteran's back disorder 
and other physical ailments.

In March 1991, the veteran was given a VA general medical 
examination.  No psychiatric findings or diagnoses were made.

In February 1992, the veteran was examined by Dr. Michael 
Whelan, a psychologist.  It was noted that the veteran had 
symptoms of depression and psychological factors affecting 
physical condition.

VA treatment records from the 1990s show that, in additional 
to physical ailments, the veteran at times was seen for 
psychiatric complaints.  For example, in February 1995, there 
was a diagnostic impression of dysthymic disorder.  

In September 1995, the veteran filed a claim for service 
connection for PTSD.

VA treatment records from October 1995 show that psychometric 
testing indicated depressive symptoms and physical 
complaints, and it was noted there was no support for a 
diagnosis of PTSD.  

In February 1996, the veteran was hospitalized for 
psychiatric treatment.  Diagnoses included depression, 
adjustment disorder with mood disturbance versus dysthymic 
disorder, and mixed/antisocial personality disorder.  The 
hospital records mention there were no signs of PTSD.

In April 1996, the veteran submitted a PTSD questionnaire.  
He claimed service stressors which included having to cross a 
bridge which was approximately 300 to 400 feet in the air, 
walking back to his base and feeling that people were 
watching him on his right side, and running back to his truck 
without a weapon after being in a village which came under 
attack.

In October 1996, the veteran was given a VA PTSD examination, 
including psychological testing.  It was noted he was 
receiving SSA disability benefits for a back disorder.  No 
PTSD symptoms were reported or noted apart from occasional 
dreams about his Vietnam experiences.  Following examination, 
the doctor stated that the veteran did not have a diagnosable 
psychiatric disorder.

In January 1998, the RO denied service connection for PTSD.

In June 1998, the veteran was hospitalized with various 
physical and emotional complaints.  He was diagnosed with 
dysthymia.

In June 1998, the veteran submitted another claim for service 
connection for PTSD.

In August 2001, the veteran was given a VA PTSD examination.  
His history was reviewed.  Following current examination, the 
diagnoses were recurrent major depressive disorders, and 
alcohol dependence in remission for 24 years.  There was no 
PTSD diagnosis, and the examiner noted that no specific 
stressors could be elicited.

Ongoing VA medical records dated to 2003 show complaints of 
physical ailments and depression.  

In February 2003, the veteran was given another VA PTSD 
examination.  His history was reviewed, including treatment 
beginning in the 1990s for depression/dysthmia, following 
problems due to a back disorder.  It was noted that some 
medical records indicated depression was related to a back 
disorder.  It was noted the evidence showed no PTSD stressor.  
Following examination, the examiner found that the veteran 
did not meet the criteria for a PTSD diagnosis.  The current 
diagnoses were dysthymia, alcohol abuse in remission for 24 
years, and personality disorder not otherwise specified.





II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran seeks service connection for PTSD.  One 
requirement for service connection is competent medical 
evidence of the current existence of the claimed condition.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  As noted in 
38 C.F.R. § 3.304(f), service connection for PTSD requires an 
acceptable diagnosis of the condition.  None of the medical 
records in the present case, including multiple VA 
examinations, show a diagnosis of PTSD.  Examiners have ruled 
out PTSD.  Without a current acceptable diagnosis of PTSD, 
there may be no service connection for the claimed condition.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

